Citation Nr: 1102155	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
November 1969 to August 1971 and June 1974 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied a rating in excess of 40 percent rating for chronic 
lumbosacral strain and denied TDIU.  


FINDINGS OF FACT

1.  At no point during the rating period on appeal did the 
Veteran's chronic lumbosacral strain manifest ankylosis of the 
entire thoracolumbar spine.  

2.  For the rating period from November 1, 2008, the Veteran has 
been unable to maintain substantially gainful employment as a 
result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for chronic lumbosacral strain have not been met or approximated 
at any point during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for TDIU have been met from November 1, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.3, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA 
letters dated April 2008 and November 2008 provided the Veteran 
such notice.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claims, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2010, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes Social Security 
Administration records, VA examination reports, VA treatment 
records, and lay evidence.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case, and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2008 and August 
2009 to address the level of disability of his lumbosacral strain 
and his unemployability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Board notes that the examiners were provided 
with an accurate history, the Veteran's history and complaints 
were recorded, the examination reports set forth detailed 
examination findings in a manner that allows for informed 
appellate review under applicable VA laws and regulations, and 
the examiners offered the necessary findings.  Therefore, the 
Board finds the examinations to be sufficient and adequate for 
rating purposes.  Thus, further examination is not necessary.  
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Increased Rating for Lumbar Spine Disability

Schedular Analysis

The present appeal involves the Veteran's appeal for an increased 
disability rating in excess of 40 percent for chronic lumbosacral 
strain.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected lumbosacral strain is rated under 
Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. § 4.71a.  
Disabilities that fall under Diagnostic Code 5237 are rated under 
the general rating formula for diseases and injuries of the 
spine.  That regulation assigns disability ratings of 40 percent 
or greater as follows: 

Forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire 
thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that, at no 
point during the rating period does the evidence indicate 
ankylosis of the thoracolumbar spine, either favorable or 
unfavorable ankylosis.  VA treatment records for the low back at 
no point show ankylosis; rather, the Veteran complains of pain 
upon flexion.  The April 2008 VA general medical examination 
report showed no evidence of spinal ankylosis.  The Veteran was 
afforded a VA examination of the spine in August 2009, at which 
time the examiner noted no fixed deformities.  

Based on the evidence showing no complaints or physical findings 
of ankylosis, the Board finds that a preponderance of the 
evidence is against the claim for increased rating in excess of 
40 percent for the service-connected lumbosacral strain.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board also has considered whether the criteria for referral 
for extraschedular disability rating are met.  An extraschedular 
disability rating is warranted when the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, comparing the level of the Veteran's lumbar spine 
disability (chronic lumbosacral strain) and the symptomatology to 
the rating schedule, the degree of disability throughout the 
entire appeal period under consideration is contemplated by the 
rating schedule; therefore, the schedular rating criteria is 
adequate to rate the Veteran's service-connected lumbosacral 
strain, and no referral for an extraschedular rating is required.  
In this regard, it is noted that the Veteran's symptoms - such as 
limitation of motion and pain - are fully detailed in the rating 
schedule, and there are no factors causing additional disability.  
In this decision, the Board also considered functional loss due 
to pain and weakness as well as weakened movement, excess 
fatigability, and incoordination, which are part of the schedular 
rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  For these reasons, the Board finds that 
the schedular rating criteria are adequate to rate the Veteran's 
service-connected chronic lumbosacral strain, and no referral for 
an extraschedular rating is required.

With regard to the remaining aspect of the effect of the lumbar 
spine disability on employability, the analysis regarding TDIU 
will address that extraschedular rating issue.  

TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities for 
which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2). 
 
TDIU may be assigned when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service- connected 
disabilities.  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
 
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to secure 
employment due to his service-connected disabilities.  
Specifically, he contends that his posttraumatic stress disorder 
(PTSD) and his lumbosacral strain have caused his unemployment.  
He asserts that his disabilities resulted in his continued 
absence from work for which he received multiple warnings.  Due 
to his belief that he would be imminently fired from his 
position, he took early retirement effective November 1, 2008.  
He now claims that he would be unable to gain new employment.  

The Veteran has the following service-connected disabilities: 
PTSD and depressive disorder rated at 50 percent, lumbosacral 
strain rated at 40 percent, diabetes mellitus rated at 20 
percent, pes planus and heel spurs of the left foot rated at 10 
percent, pes planus, heel spurs, and fracture of the fourth 
metatarsal of the right foot rated at 10 percent, bursitis of the 
right shoulder rated at 10 percent, epicondylitis of the right 
elbow and tendonitis of the right wrist rated at 10 percent, 
restrictive lung disease rated at 10 percent, postoperative 
residuals of a fracture of the right ankle with arthritis rated 
at 10 percent, and bilateral tympanosclerosis with hearing loss 
rated as noncompensable (0 percent).  The combined service-
connected disability rating is 90 percent.  As at least one 
disability is rated at more than 40 percent, with the combined 
rating above 70 percent, the percentage criteria for TDIU 
eligibility are met from April 3, 2003.  Therefore, entitlement 
to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

The Board finds that the evidence for an against the Veteran's 
claim for TDIU is in relative equipoise on the question of 
whether his service-connected disabilities render him unable to 
obtain or maintain substantially gainful employment.  The record 
contains several opinions from medical professionals reflecting 
an inability to work.  A January 2007 Department of Labor form 
noted that the Veteran had a permanent intermittent incapacity 
that required missing work one to two days per month.  The 
statement noted chronic intermittent occupational incapacity due 
to the Veteran's psychiatric disabilities.  The form was signed 
by a clinical psychologist.  

A second Department of Labor form noted severe low back pains 
that radiate to both legs.  This disability requires two to three 
days of rest for each episode of severe pain with about three to 
four episodes occurring every month.  During the two to three day 
episodes the examiner determined that the Veteran is unable to 
perform work of any kind as he requires bed rest.  The form was 
signed by a doctor of internal medicine.  According to these 
findings, the Veteran could miss up to ten days of work per month 
due to two of his service-connected disabilities.  

The record also contains a statement from the Veteran's union 
representative from his last period of employment stating that 
the Veteran had very poor attendance and required representation 
in front of management every week to every other week.  He also 
received formal reprimands from his employer regarding his 
absences.  The Veteran submitted a list of missed days that are 
consistent with the statements from the medical providers above.  

Four years of psychiatric treatment records show significant and 
consistent problems at work.  Multiple records state that the 
Veteran is "approaching unemployability."  Specifically, a 
January 2008 VA record noted an intermittent incapacity to work.  

The April 2008 VA psychiatric examination also supports a finding 
of unemployability.  The VA examiner reported that the Veteran's 
PTSD signs and symptoms result in reduced reliability and 
productivity.  The April 2008 VA examination indicated that due 
to the Veteran's PTSD and depression, the Veteran should be 
considered unemployable, reasoning that, in addition to his 
psychiatric disabilities, the Veteran's low back pain had 
increased so dramatically that he was taking opioids for the 
pain.  

In a July 2009 statement, a doctor noted that the Veteran had 
chronic low back pain which had increased in the last months.  
The doctor opined that the Veteran was not able to do any work 
and required strong pain pills for the low back pain.  

The Board acknowledges the evidence of record that weighs against 
a finding of TDIU.  An April 2008 VA general medical examination 
reflects an opinion that the Veteran was currently employed and 
could function in his normal environment.  

This statement however disregarded the years of treatment showing 
difficulty at work, the Veteran's warnings regarding his 
absenteeism, and the continually escalating low back pain.  
Although the Veteran was employed at that time, he was not 
successfully functioning within the system.   

US Social Security Administration records note that at one point 
the Veteran did not meet the criteria for disability, although 
such records show that he was subsequently determined to be 
disabled.  

An October 2009 examination report reflects the opinion that the 
Veteran was not disabled.  A review of this examination report 
reflects that it is cursory at best.  The psychiatric examination 
portion presents no discussion of the Veteran's symptoms, and 
merely cites two records as evidence of his ability to work.  The 
opinion appears to be based on the lack of thorough examination, 
review of prior records, or rationale, and especially in light of 
the fact that the Social Security Administration subsequently 
found the Veteran to be disabled.    

Based on this evidence, the Board finds that the weight of the 
evidence is at least in relative equipoise on the question of 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities 
since November 1, 2008.  Considering the Veteran's combinations 
of multiple physical and mental impairments, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the criteria for TDIU have been met from November 1, 2008, but 
not from an earlier period.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

An increased rating in excess of 40 percent for chronic 
lumbosacral strain is denied.

A TDIU, for the rating period from November 1, 2008, is granted.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


